Citation Nr: 0810831	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-31 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.   
 
2.  Entitlement to service connection for memory loss.   
 
3.  Entitlement to service connection for whole body pain.   
 
4.  Entitlement to an initial higher (compensable) rating for 
residuals of a fracture of the right femur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1978 to July 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision that 
granted service connection and a noncompensable rating for 
residuals of a fracture of the right femur, effective June 5, 
2003.  By this decision, the RO also denied service 
connection for a psychiatric disorder, memory loss, whole 
body pain, a left shoulder disability, and for a cervical 
spine disability.  

A May 2006 RO decision granted service connection and a 20 
percent rating for a left shoulder disability, effective June 
5, 2003, and granted service connection and a 10 percent 
rating for a cervical spine disability, effective June 5, 
2003.  Therefore, those issues are no longer on appeal.  In 
January 2008, the veteran testified at a Travel Board hearing 
at the RO.  

The Board notes that at the January 2008 Board hearing, the 
veteran raised issues of whether new and material evidence 
has been submitted to reopen claims for service connection 
for bilateral hip disabilities and for bilateral ankle 
disabilities.  The veteran also raised the issue of 
entitlement to service connection for a left knee disability.  
Those issues are not before the Board at this time and are 
referred to the RO for appropriate action.  

The issue of entitlement to an initial higher (compensable) 
rating for residuals of a fracture of the right femur is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

At his January 2008 hearing before the Board, the veteran 
withdrew his appeals concerning entitlement to service 
connection for a psychiatric disorder, memory loss, and for 
whole body pain.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for a 
psychiatric disorder have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).  

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for memory 
loss have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).  

3.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for whole body 
pain have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

In September 2005, the veteran submitted a statement 
perfecting his appeals as to the issues of entitlement to 
service connection for a psychiatric disorder, memory loss, 
and for whole body pain, as identified in the August 2005 
statement of the case.  Those issues were also subsequently 
listed in an August 2007 supplemental statement of the case.  

Prior to going on the record at the January 2008 hearing 
before the Board, the veteran submitted a statement 
withdrawing his appeals as to the issues of entitlement to 
service connection for a psychiatric disorder, memory loss, 
and for whole body pain.  At the January 2008 Board hearing, 
the veteran also specifically stated that he was withdrawing 
the appeals as to these issues.  The Board finds that the 
veteran's January 2008 statement as well as his statement at 
the hearing, once transcribed as part of the record of the 
hearing, indicating his intention to withdraw the appeals as 
to these issues satisfy the requirements for the withdrawal 
of a substantive appeal.  See also Tomlin v. Brown, 5 Vet. 
App. 355 (1993) (holding that a statement made during a 
personal hearing, when later reduced to writing in a 
transcript, constitutes a Notice of Disagreement within the 
meaning of 38 U.S.C. § 7105(b)).  

As the appellant has withdrawn his appeals as to the issues 
of entitlement to service connection for a psychiatric 
disorder, memory loss, and for whole body pain, there remain 
no allegations of errors of fact or law for appellate 
consideration concerning these issues.  The Board therefore 
has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to service connection 
for service connection for a psychiatric disorder, memory 
loss, and for whole body pain are dismissed.





ORDER

The appeal concerning the issue of entitlement to service 
connection for a psychiatric disorder is dismissed.  

The appeal concerning the issue of entitlement to service 
connection for memory loss is dismissed.  

The appeal concerning the issue of entitlement to service 
connection for whole body pain is dismissed.  


REMAND

The other issue on appeal is entitlement to an initial higher 
(compensable) rating for residuals of a fracture of the right 
femur.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran was last afforded a VA orthopedic examination as 
to his service-connected residuals of a fracture of the right 
femur in June 2006.  The diagnosis was history of a right 
femur fracture.  

The Board notes that the veteran has received treatment for 
right leg problems subsequent to the June 2006 VA orthopedic 
examination.  The veteran also underwent surgery on his right 
knee in May 2007.  

At the January 2008 Board hearing, the veteran testified that 
he underwent another surgery on his leg since his June 2006 
VA examination.  He stated that he had suffered increased 
pain and decreased mobility and that he had to constantly 
wear a brace on his leg to avoid having knee laxity and have 
his knee give out on him.  

The Board notes that the veteran has indicated that he has 
possible worsening of his residuals of a fracture of the 
right femur since the last examination.  Further, the record 
clearly raises a question as to the current severity of the 
veteran's service-connected right leg disability.  Therefore, 
the Board finds that a current examination is necessary.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Further, the Board finds that the requirements of VA's duty 
to notify and assist the claimant have not been met.  38 
U.S.C.A. §§ 5103, 5103a; 38 C.F.R. § 3.159.  The notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify the veteran of what information 
or evidence is necessary to substantiate his claims; what 
subset of the necessary information or evidence, if any, the 
claimant is to provide; what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain; and a general notification that the claimant may 
submit any other evidence he has in his possession that may 
be relevant to the claim(s).  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

Recently, the U.S. Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), that for a claim for increased compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Id.  Further, under 
Vazquez, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO provided the 
veteran with a VCAA notice letter in June 2003.  The notice 
letter did not specifically notify the veteran that he should 
provide evidence of the effect that worsening disabilities 
had on his employment and daily life (such as a specific 
measure or test).  The letter also did not notify the veteran 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the of the symptoms of the condition for which the 
disability compensation is being sought, including their 
severity and duration, and their impact on employment and 
daily life.  Thus, on remand the RO should also provide 
corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should provide the veteran 
with VCAA notice that is compliant with 
the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  
Specifically, the notice should advise 
the veteran that to substantiate the 
claim for entitlement to an initial 
higher (compensable) rating for residuals 
of a fracture of the right femur, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase severity of the disability and 
the effect that worsening has on his 
employment and daily life.  The veteran 
should also be afforded a copy of the 
applicable criteria needed for increased 
(higher) ratings under the applicable 
Diagnostic Codes for rating the service-
connected disability on appeal.  

Also advise the veteran that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  

In addition, provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  Ask the veteran to identify all 
medical providers who have treated him for 
right leg problems since July 2007.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records since 
July 2007 should be obtained.  

3.  Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected residuals of a 
fracture of the right femur.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted, including x-ray, and all 
symptoms associated with the veteran's 
service-connected residuals of a fracture 
of the right femur should be described in 
detail.  Specifically, the examiner should 
conduct a thorough orthopedic examination 
of the veteran's residuals of a fracture 
of the right femur and provide a diagnosis 
of any pathology found.  In examining the 
residuals of a fracture of the right 
femur, the examiner should document any 
limitation of motion (in degrees) of the 
veteran's right knee and hip, to include 
providing the point at which painful 
motion begins.  The examiner should also 
indicate whether there is any guarding on 
motion and the degrees at which the 
guarding starts.  

The examiner should be asked to indicate 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the right knee and hip are 
used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  If it is 
not feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination, found in terms of 
additional range-of motion loss, the 
examiner should so state.  

4.  Thereafter, readjudicate the claim for 
entitlement to an initial higher 
(compensable) rating for residuals of a 
fracture of the right femur.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

	(CONTINUED ON NEXT PAGE)




No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


